  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   DEBORAH SELTZER,

   Plaintiff,                                                 17-CV-04447

   – against –


   MAJESTY COACH & TOURS, fNC.,
   DENNIS RHOADS, OWNER/OFFICER OF
   MAJESTY
   COACH & TOURS, INC., JOHN AND JANE
   DOE fictious names Representing BUS
   DRIVERS/OPERA TORS, 1-4 of MAJESTY
   COACH & TOURS, INC., and U.S.
   COACHW A YS, INC.,

   Defendants.

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT US COACHWAYS, INC.’S MOTION
TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT AND PLAINTIFF’S CROSS MOTION FOR
ATTORNEYS FEES FOR DEFENDING THIS FRIVOLOUS MOTION




                                                 Law Offices of Tarsha C. Smith
                                                 Attorney for Plaintiff
                                                 170 East Main Street, #779
                                                 Patchogue, NY 11772
                                                  (631) 447-8151
                                                  tarshasmith@optonline.net



   Lewis Johs
   Attorneys for U S Coachways, Inc.
   1 CA Plz, #225,
    Islandia, NY 11749
   Jessica D. Klotz, Esq.
   631) 755-0101

                                             1
   TABLE OF CONTENTS
                                                                                                 Page(s)

   PRELIMINARY
   STATEMENT................................................................................1

   OVERVIEW OF THE
   ARGUMENT.........................................................................1

   FACTUAL
   BACKGROUND....................................................................................2

   ARGUMENT..................................................................................................4

   A. The Court has subject matter jurisdiction over defendant, US Coachways,
      because US Coachways Admits That It is A New Jersey Corporation with its
      Principal Place of Business in the Place of its incorporation, New Jersey,
      therefore the Court Must Deny US Coachways Motion to Dismiss Based on
      Subject Matter Jurisdiction .......
      ................................................................................................... 6
   B. Plaintiff states a valid cause of action because Plaintiff’s Second Amended
      Complaint against US Coachways is Timely based on the Relation Back
      Doctrine therefore the Court Must Deny US Coachways Motion to Dismiss
      Based on Statute of
      Limitations....................................................................................... 9
   C. LaTanya Greene is not an Indispensable Party as defined by Federal Rules of
      Civil Procedure Rule 12(b)(7) therefore the Court Must Deny US Coachways
      Motion to Dismiss Based on Failure to Join an Indispensable Party to This
      Action............. 14

 CONCLUSION.................................................................................................15



TABLE OF AUTHORITIES                                                                    Page(s)

The Hertz Corp. vs. Melinda Friend, 559 U.S. 77 (2010)..................................... 6



                                                             2
PRELIMINARY STATEMENT

        On or about August 3, 2014, Plaintiff was a participant in a family reunion bus

 charter from Bronx, New York to Mobile, Alabama and back. Plaintiff slipped and fell on

 a dangerous substance left by the Defendants, their assigns and agents bus driver(s)/

 operators. Further, said driver/operator had the bus in a dangerous unsafe position in that

 the level of the bus was too high causing a dangerous situation. As a result, Plaintiff was

 injured due to the negligent, careless, reckless, indifferent conduct of Defendants US

 Coachways, Inc., a New Jersey company that hired Majesty Coach & Tours, Inc. to

 provide bus service from New York to Alabama and back and Majesty Coach, the

 company that U.S. Coachways, Inc. hired to service its clients, the persons on the bus

 charter. Majesty Coach was a Pennsylvania company that owned and operated the bus that

 caused damage and severe injury to Plaintiff. Plaintiff was a part of a family reunion trip

 from New York to Alabama and back. Plaintiff did not charter the bus with US

 Coachways. Plaintiff was not party to any agreement between US Coachways and

 LaTanya Greene (hereinafter referred to as “Client”), nor was Plaintiff party to any

 agreement between US Coachways and Majesty Coach & Tours, Inc. the Pennsylvania

 company that US Coachways contracted with to run the charter to Alabama and back.

 Plaintiff was injured on or about August 3. 2014 due to a dangerous condition that Majesty

 left on the floor of the bus with caused severe damage and pain to Plaintiff. US

 Coachways knew or should have known from the date of the incident, August 3, 2014

 about Plaintiff’s injury as Majesty had a contractual duty to disclose any and all events

 having to do with the customer and the participants of the charter. (Exhibit __) In the

 Charter #195156 agreement between US Coachways and Majesty dated March 28, 2018,


                                                   3
US Coachways specifically retained possessory rights to the client and the participants of

the charter as Majesty was prohibited from soliciting the client and participants of the

charter. Further, Charter #195156 agreement specifically states that Majesty had a duty to

disclose any issues with customers/client that participate in the charter.

            “….Vendor (Majesty( is to perform such services as an affiliate to U.S.
    Coachways. … Vendor also agrees to compensate U.S. Coachways’ clients if such
    services happen; lateness-cleanliness of restroom drivers professionalism-and overall
    services. Complaints are received by our 24 hr dispatcher and are directed to our
    customer service department. You will be notified to resolve such matters in some
    type of refund. Please provide the customer service department with a just
    resolution…..Vendor acknowledges and agrees that any and all customers disclosed
    and referred to it by USC are customers of USC, not Vendor, and that any and all
    information disclosed and referred to it by USC to Vendor with respect to said
    customers are to be held in the strictest confidence by Vendor as the sole proprietary
    and confidential information of USC, and that Vendor will not use said proprietary
    information and/or solicit said customers for any current and/or future business, and to
    do so would be a breach of this Agreement subjecting Vendor to an injunction and
    compensatory damages. …..Vendor agrees not to bill U.S. Coachways for overtime
    unless client speaks to U.S. Coachways Dispatcher before overtime is granted. Exhibit
    G contract between U.S. Coachways and Majesty Coach and Exhibit H Certificate of
    Liability Insurance indicating U.S. Coachways as additional insured and Majesty
    Coach as Insured.”




       U S Coachways knew or should have known of the pending litigation as on or

about August 21, 2014 as Plaintiff , through her attorney, sent a letter on August 21, 2014

to Defendant, Dennis Rhoads, owner of Majesty, giving notice of the incident and

subsequent damages to Plaintiff, FOURTEEN DAYS AFTER THE INCIDENT. Further,

Plaintiff, through her attorney, was contacted by Majesty’s insurance company , National

Interstate, on or about August 28, 2014 and Plaintiff notified the Defendants’ of the

incident and injury, TWENTY-ONE DAYS AFTER THE INCIDENT, Plaintiff gave

notice, through her attorney, of the pending litigation and gave notice that all evidence


                                                  4
must be preserved. (Exhibit __)     Defendant, US Coachways, Inc. knew or should have

known of the incident and injury because of Majesty’s duty to disclose to US Coachways

any incidents as part of the charter.

       A search of the New Jersey State Business search reveals that US Coachways is a

New Jersey company with its principal place of business in New Jersey. (Exhibit __)




Former employees of US Coachways, Sonny Alloway and Juanita Figueroa, made

statements in their complaint that gives insight into the actual principal place of business

and/or nerve center of US Coachways is. The complaint filed on June 20, 2017 caption

reading, in pertinent part as, Sonny Alloway and Juanita Figueroa vs. US Coachways, Inc.,

Mark Telmany and Edward Telmany, case number 17 CV 03720-RER states as follows:




                                                  5
        The Telmany Family are owners of US Coachways and US Bus Charter and Limo,

Inc which is, upon information and belief, the parent company to US Coachways and is

based in New Jersey as well. Upon information and belief, the owners of US Coachways

are engaging in “manipulating federal court jurisdiction to be able to have the advantage of

choosing between two tribunals in case of litigation:”

       US Coachways, admits That It is A New Jersey Corporation with its Nerve Center

in New Jersey and therefore the Court has Subject Matter Jurisdiction over US Coachways

and the Court Must Deny US Coachways Motion to Dismiss Based on Subject Matter

Jurisdiction.

       Plaintiff’s Second Amended Complaint against US Coachways is Timely based on

the Relation Back Doctrine therefore the Court Must Deny US Coachways Motion to

Dismiss Based on Statute of Limitations.

       LaTanya Greene is not an Indispensable Party as defined by Federal Rules of Civil

Procedure Rule 12(b)(7) In this Slip and Fall Tort action in that LaTanya Greene did not

create the dangerous condition on the walkway of the Bus which resulted in Plaintiff’s

Injury therefore the Court Must Deny US Coachways Motion to Dismiss Based on Failure

to Join an Indispensable Party to This Action.

       For the reasons set forth below, it is respectfully submitted that instant motion

should be denied in its entirety.



A. The Court has subject matter jurisdiction over defendant, US Coachways, because

    US Coachways Admits That It is A New Jersey Corporation with its Principal Place




                                                 6
of Business in the Place of its incorporation, New Jersey, therefore the Court Must

Deny US Coachways Motion to Dismiss Based on Subject Matter Jurisdiction



Adding US Coachways, Inc. as a Defendant would not destroy complete diversity because

the said Defendant is a New Jersey corporation that incorporated in New Jersey and has

its principal place of business in New Jersey as defined by Hertz v. Friend, 559 U.S. 77

(2010). In Hertz the court defined principal place of business as the corporation’s “nerve

center”. The federal diversity jurisdiction statute provides that “a corporation shall be

deemed to be a citizen of any State by which it has been incorporated and of the State

where it has its principal place of business.” 28 U.S.C. § 1332(c)(1) (emphasis added).

We seek here to resolve different interpretations that the Circuits have given this phrase.

In doing so, we place primary weight upon the need for judicial administration of a

jurisdictional statute to remain as simple as possible. And we conclude that the phrase

“principal place of business” refers to the place where the corporation's high level officers

direct, control, and coordinate the corporation's activities. Lower federal courts have often

metaphorically called that place the corporation's “nerve center.” See, e.g., Wisconsin

Knife Works v. National Metal Crafters, 781 F.2d 1280, 1282 (C.A.7 1986); Scot

Typewriter Co. v. Underwood Corp., 170 F.Supp. 862, 865 (S.D.N.Y.1959) (Weinfeld,

J.). We believe that the “nerve center” will typically be found at a corporation's

headquarters. Hertz Corp. v. Friend, 559 U.S. 77, (2010). US Coachways, Inc. corporate

headquarters is located at 6 Manchester Court, Red Bank, New Jersey 07701 as

Defendants disclosed on the New Jersey Business Gateway Business Entity Information

and Records Service as of March 30, 2019. US Coachways, Inc. agent listed is Cheryl


                                              7
Telmany. Ms. Telmany’s address for service is 6 Manchester Court, Red Bank, New

Jersey 07701. Ms. Telmany is listed as the president with 6 Manchester Court, Red

Bank, New Jersey 07701 as the address.        In Alloway et al v. US Coachways, Inc. et al,

case number 2017-CV-03720, a New York Eastern District Court case before your Honor,

Defendant, US Coachways, Inc. admitted to this Court’s federal jurisdiction in this very

court in its responsive pleading. (Exhibit I) Further, Defendant admits that its principal

officers Mark Telmany and Edward Telmany, president and part owner “Admit the

allegations of paragraph 14 of the Complaint to the extent that Mark Telmany, Edward

Telmany is present at times in the Staten Island office….” And “Admit the allegations of

paragraph 14 of the Complaint to the extent that Edward Telmany is present at times in

the Staten Island office….”. Edward Telmany and Mark Telmany, key officers in US

Coachway, Inc. admitted that from time to time is present at the Staten Island office.

Therefore, this court must conclude that the Staten Island office is not the principal place

of business of US Coachways. Defendant is attempting to forum shop to avoid litigation

in this action as stated in Hertz, “And on March 12, 1951, that committee, the Committee

on Jurisdiction and Venue, issued a report (hereinafter Mar. Committee Rept.). Among its

observations, the committee found a general need “to prevent frauds and abuses” with

respect to jurisdiction. Id., at 14. ” Hertz Corp. v. Friend, 559 U.S. 77, 86 (2010). This

court must not allow Defendant, US Coachways to admit to federal jurisdiction in one

case before your Honor and attempt to deny jurisdiction in the case at bar in an attempt to

avoid litigation.   In Bull v. US Coachways, 2014 CV 05789, Defendant US Coachways

admitted that it was a New Jersey Corporation in its responsive pleading.




                                              8
“Where a corporation is engaged in far-flung and varied activities which are carried on in

different states, its principal place of business is the nerve center from which it radiates

out to its constituent parts and from which its officers direct, control and coordinate all

activities without regard to locale, in the furtherance of the corporate objective. The test

applied by our Court of Appeals, is that place where the corporation has an ‘office from

which its business was directed and controlled’—the place where ‘all of its business was

under the supreme direction and control of its officers.’ ” Scot Typewriter Co., 170

F.Supp., at 865.



Hertz Corp. v. Friend, 559 U.S. 77, 89-90 (2010)



In the case at bar Cheryl Telmany, president of US Coachways, Edward Telmany,

president of US Coachways and part owner and Mark Telmany, an principal officer, upon

information and belief, direct, control and coordinate all activities without regard to

locale, in the furtherance of the corporate objective in New Jersey. The place where all of

its business was under the supreme direction and control of its officers is New Jersey.

Therefore, by Defendant, US Coachways own admission, it is a New Jersey corporation

and as such, adding Defendant, US Coachways , will maintain complete diversity and this

Court has subject matter jurisdiction as to Defendant, US Coachways, therefore this court

must deny Defendant’s motion to dismiss and award costs to Plaintiff to defend against

the motion to dismiss as Defendant’s acted in bad faith.




                                               9
B. Plaintiff states a valid cause of action because Plaintiff’s Second Amended

   Complaint against US Coachways is Timely based on the Relation Back Doctrine

   therefore the Court Must Deny US Coachways Motion to Dismiss Based on Statute

   of Limitations.

   2) Federal Rule 15(c)(1)(C)

   “Rule 15(c)(1)(C) provides the federal standard for relation back.” Hogan, 738 F.3d at

   517. “For an amended complaint adding a new party to relate back under Rule

   15(c)(1)(C), the following conditions must be met:

   (1) the claim must have arisen out of conduct set out in the original pleading; (2) the party

   to be brought in must have received such notice that it will not be prejudiced in

   maintaining its defense; (3) that party should have known that, but for a mistake of

   identity, the original action would have been brought against it; and . . . [4] the second and

   third criteria are fulfilled within 120 days of the filing of the original complaint, and . . .

   the original complaint [was] filed within the limitations period.” Id. (citing Barrow, 66

   F.3d at 468-69). Substitution of a real name for a “John Doe” defendant “adds a new

   party” to a complaint so that claims against that new party only relate back if the strictures

   of Rule 15 are met. Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1075 (2d Cir. 1993).

   In some instances, “an amended pleading relates back to the date of a timely filed original

pleading and is thus itself timely even though it was filed outside an applicable limitations

period.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 541 (2010). Two forms of

“relation back” are relevant. First, an amended pleading relates back when “the law that

provides the applicable statute of limitations allows relation back.” Fed. R. Civ. P.




                                                  10
15(c)(1)(A). Second, an amended pleading that adds a new party relates back pursuant to

Rule 15(c)(1)(C) if the following conditions are met:

(1) the claim must have arisen out of conduct set out in the original pleading; (2) the party to

be brought in must have received such notice that it will not be prejudiced in maintaining its

defense; (3) that party should have known that, but for a mistake of identity, the original

action would have been brought against it; and . . . [4] the second and third criteria are

fulfilled within 120 days of the filing of the original complaint, and . . . the original complaint

[was] filed within the limitations period.

The first prong in the relation back doctrine analysis is satisfied in the claim against

Defendant US Coachway arose out of conduct set out in the original pleading. Defendant US

Coachways was the dispatcher that assigned Defendant Majesty Coach and Tours, Inc. to the

charter that injured Plaintiff. Defendant, US Coachways admits its involvement in its

responsive pleadings. Thus the first prong in the relation back doctrine is satisfied. The

second prong in the relation back doctrine is met in that US Coachways is the party to be

brought in and had received notice of the pending litigation and thus would not be prejudiced

in maintaining its defense. Plaintiff contacted Defendant, Dennis Rhoads, owner of Majesty

Coach and gave notice of the of the pending litigation by fax to 610 898-1850 and by email to

drhoads@musfestivals.com on August 21, 2014. (Exhibit A) Defendant Dennis Rhoads then

notified his insurance company because Robert Gibbons, from National Interstate Insurance,

contacted Plaintiff through her attorney on or about September 12, 2014. This office then

sent a letter to Robert Gibbons, via email on September 12, 2014, once again, giving notice of

the pending litigation and requesting that any and all evidence be preserved. (Exhibit C) On

or about September 12, 2014, Nicole Cultrona, contacted this office and a letter was sent to


                                                  11
her via email giving further information regarding this claim. There was also correspondence

dated June 12, 2015 to the National Interstate Insurance regarding the claim. (Exhibit D)

Notice to Defendant Majesty Coach is notice to US Coachways because US Coachways

created that duty with Majesty Coach pursuant to contract entered into between the parties

Defendants US Coachways and Majesty Coach on or about July 27, 2014. (Exhibit G) US

Coachways bus charter participants as customers and Defendant Majesty Coach as servicer of

US Coachways clients/customers. (Exhibit G page ) US Coachways set the itinerary.

(Exhibit G page 1) US Coachways name appears in the agreement on the first page as “On

Duty”. (Exhibit G First page of Agreement) US Coachways received the money and paid

Defendant Majesty at the end of the trip upon receipt of hours timely submitted by Defendant

Majesty. US Coachways created a duty wherein anything pertaining to the charter party must

be disclosed to the 24 hour dispatcher and are directed to “our customer service department”.

Further, the agreement states that “You will be notified to resolve such matters in some type

of refund. Please provide the customer service department with a just resolution.” (Exhibit G

Third page of Agreement) Plaintiff was caused to slip and fall due to Defendant Majesty bus

driver creating a dangerous situation on the stairwell of the bus. Defendant Majesty had a

contractual obligation to notify Defendant US Coachways through its 24 hour dispatcher of

the incident. As per the Agreement, Defendant US Coachways is imputed with knowledge of

the pending litigation from the date the incident occurred on August 3, 2014 to present.

Defendant US Coachways is also listed as an additional insured in a Certificate of Liability

Insurance US Coachways required of Defendant Majesty Coach before Majesty Coach could

be hired by US Coachways as an independent contractor as per the Agreement. (Exhibit G

Fourth page of Agreement and Exhibit H copy of Certificate of Insurance) As per the


                                                12
Agreement, the relation between Defendants US Coachways and Majesty Coach was as

master and servant and as such this court must impute knowledge of Plaintiffs claim against

US Coachways.

The third prong to the relation back doctrine is satisfied in that US Coachways should have

known that, but for a mistake of identity, the original action would have been brought against

it. In fact, US Coachways supplied the documentation to Coach USA to prove that Coach

USA was not the dispatching defendant as identified in Plaintiff’s original complaint.

Defendant USA Coachways argument that Plaintiff knew that Defendant USA Coachways

was a party and failed to bring Defendant USA Coachways into suit and that that was

prejudicial to Defendant USA Coachways is without merit. Cases law hinges the relation

back doctrine on what the Defendant not named knew and not on when Plaintiff brings said

Defendant into suit.    ). “[T]he doctrine [relation back-Plaintiff added] enables a plaintiff to

correct a pleading error . . . after the statutory limitations period has expired [and] . . . thus

gives courts the sound judicial discretion to identify cases that justify relaxation of limitations

strictures to facilitate decisions on the merits if the correction will not cause undue prejudice

to the plaintiff’s adversary.” Id. (internal citations, quotation marks, and alteration omitted).

Buran is a leading policy determining case for New York decided by its highest court. It

greatly expanded opportunities to relate back for amendments based on new defendants.

Prior to the decision of the New York Court of Appeals in Buran, many lower courts only

allowed relation back if the mistake by the plaintiff as to identity of the proper parties was

“excusable.” In Buran, the Court of Appeals held that the mistake need not be “excusable,”

and that requiring courts to evaluate the excusability of the mistake “unwisely focuses

attention away from . . . the primary consideration in such cases—whether the defendant


                                                    13
could have reasonably concluded that the failure to sue within the limitations period meant

that there was no intent to sue that person at all and that the matter had been laid to rest as far

as he is concerned.” Id. at 983 (emphasis in original) (internal quotation marks omitted).

Buran v. Coupal, 661 N.E.2d 978, 981 (N.Y. 1995). Plaintiff’s Failure to include Defendant

US Coachways in the original complaint before the Statue of Limitation ran was a mistake

and/or error based on the information Plaintiff obtained after due diligence. Notice to the

defendant, rather than the diligence of the plaintiff, is the “‘linchpin’ of the relation back

doctrine.” Id. (quoting Schiavone v. Fortune, 477 U.S. 21, 31 (1986)). The

“practical effect” of requiring excusability “ha[d] been to render the relation back doctrine

meaningless in all but rare circumstances. . . . Surely, such a result is not in keeping with

modern theories of notice pleading and the admonition that the Civil Practice Law and Rules

‘be liberally construe to secure the just, speedy and inexpensive determination of every civil

judicial proceeding.’” Id. (quoting CPLR 104).

     Plaintiff was not aware of Defendant US Coachways until after the Statute of Limitation

ran. Plaintiff did not delay adding the new defendant in bad faith and therefore is not subject

to the courts discretion to bar use of the relation back doctrine. “Other federal district courts

have inquired whether the plaintiff intentionally did not initially name the newly added

defendants. Amaya, 645 F. Supp. 2d at 124; Ingenito v. Riri USA, Inc. 89 F. Supp. 3d 462,

483 (E.D.N.Y. 2015). Under this inquiry, relation back is available if a plaintiff lacked

knowledge of the true identity of the defendant, but the plaintiff evinces a lack of mistake if

he fails to amend his complaint in a timely manner upon learning the defendant’s proper

identity. See, e.g., Amaya, 645 F. Supp. 2d at 124 (“Plaintiffs were aware of Tedesco’s role

at least as of May 12, 2005, when he was added as a third-party defendant, yet they did not


                                                  14
seek to add him as a direct defendant for almost three years.”); Strada, 2014 WL 3490306, at

*9 (“Plaintiff offers no explanation for his failure to timely amend the Complaint to add the

proposed defendants despite having knowledge of the individual defendants’ potential

liability by, at least, October 3, 2012 . . . Here, by Plaintiff’s own representation, he knew of

all of the proposed defendants over a month before the statute of limitations expired on

November 7, 2012.”). Defendant’s argument that Plaintiff should be barred from claiming

the relation back document is without merit. Plaintiff was not aware of the true identity until

after the Statute of Limitation ran and Plaintiff amended her Complaint in a timely fashion

once directed by this Court upon final determination by this court that Coach USA, Inc.

would not be party to this action. Plaintiff filed within the Court’s time frame, approximately

less than two months after this Courts ruling.

    However, Defendant US Coachways was on notice because Defendant US Coachways

had a master servant relationship with Defendant Majesty Coach as per the contract.

Defendant US Coachways controlled every detail of how Defendant Majesty Coach was to

serve its client. (Exhibit G) Defendant US Coachways even controlled when and how

Defendant Majesty Coachways were to be paid, what kind of drivers to have. The extreme

control Defendant US Coachways maintained is indicative of a master-servant relationship

and/or employer to employee. “The most frequently cited relationship creating a unity of

interest is vicarious liability, such as between an employer and employee or a corporation and

its agents.” Id. Defendant US Coachways and Defendant Majesty Coach created a unity of

interest to provide service to the charter party. Therefore knowledge of Plaintiff’s claim and

pending litigation is imputed to Defendant US Coachways; the Plaintiff’s claim against US

Coachways arose out of the same circumstances and occurrence as plead in Plaintiff’s


                                                  15
original complaint. Therefore Plaintiff states a cause of action against Defendant US

Coachways that is not barred by the three year Statute of Limitations and Defendant US

Coachways would not be prejudiced because notice of this suit is imputed to Defendant.

Further, the original Complaint was timely filed before the Statute of Limitation ran. This

fact is not disputed by Defendant US Coachways.

   Therefore Plaintiff’s Second Amended Complaint against US Coachways is Timely based

on the Relation Back Doctrine therefore the Court Must Deny US Coachways Motion to

Dismiss Based on Statute of Limitations and grant Plaintiff’s request to obtain attorney’s fees

for defending a frivolous action. It is clear from terms of Defendant US Coachways

contractual agreement with Defendant Majesty Coach, the Certificate of Liability Insurance,

its production of the contractual agreement with the charter and its 24 hour dispatcher service

for such incidents related to the charter party that Defendant wasted the courts time and

Plaintiff’s time and resources in bringing this motion in bad faith.

C. LaTanya Greene is not an Indispensable Party as defined by Federal Rules of Civil

   Procedure Rule 12(b)(7) therefore the Court Must Deny US Coachways Motion to

   Dismiss Based on Failure to Join an Indispensable Party to This Action



   Plaintiff cites Rose v. Simms, No. 95-1466, 1995 WL 702307 *3 (S.D.N.Y. November

   29,1995)for the proposition that, “Courts are most likely to rule that complete relief may

   not be accorded among the parties present in circumstances where the absent party plays a

   significant role in the provision of some form of injunctive relief.” See also, Associated

   Dry Goods Corp. v. Towers Financial Corp., 920 F.2d 1121 (2d Cir. 1990) (adding

   “necessary party” per Rule 19(a) so that “full injunctive relief” could be obtained). In the


                                                 16
   case at bar, complete relief can be obtained without the addition of LaTanya Greene in

   this action. Further, this is another example of Defendant, US Coachways bringing a

   frivolous motion. LaTanya Greene did not dispatch the charter to Defendant Majesty

   Coach, Defendant US Coachways did. LaTanya Greene did not own the charter bus in

   which Plaintiff was severely injured. Defendant Majesty Coach owned the bus company

   that provided the transport from the Bronx to Alabama and back. Defendant Majesty

   Coach did. LaTanya Greene did not have a duty to maintain a safe environment on the

   charter bus, Defendant Majesty Coach, Defendant US Coachways did. LaTanya Greene

   did not breach its duty to maintain a safe environment on the charter bus, Defendant

   Majesty Coach, Defendant US Coachways did. LaTanya Greene did not direct and

   control the charter bus. The defendants did. For these reasons, LaTanya Greene is not an

   indispensable party to this action. Full injunctive relief can be had with the parties in this

   action. Therefore, the Court Must Deny US Coachways Motion to Dismiss Based on

   Failure to Join an Indispensable Party to This Action

    VI.    CONCLUSION


The Court has subject matter jurisdiction over defendant, US Coachways, Plaintiff states a
valid cause of action because Plaintiff’s Second Amended Complaint against US Coachways
is Timely based on the Relation Back Doctrine and LaTanya Greene is not an Indispensable
Party as defined by Federal Rules of Civil Procedure Rule 12(b)(7).

     WHEREFORE, it is respectfully submitted that this Court Must Deny US Coachways
Motion to Dismiss in its entirety and award attorney’s fees as sanction for bringing a
frivolous motion, and other relief as this Court deems just and proper.


Dated: April 8, 2019
       Patchogue, New York



                                                 17
                            CERTIFICATE OF SERVICE
I hereby certify that on April 9, 2019 at 12 midnight, I emailed Plaintiff’s Opposition to
Defendant US Coachways motion to dismiss to Lewis Johs 1 CA Plaza, Ste 225, Islandia, New
York 11749
  /s/ Tarsha C. Smith, Esq.
Tarsha C. Smith, Esq.




                                                18
